           Case 1:20-cv-00389-LGS Document 12 Filed 04/21/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :             4/21/2020
 CEDRIC BISHOP                                                :
                                            Plaintiff,        :
                                                              :     20 Civ. 389 (LGS)
                            -against-                         :
                                                              :          ORDER
 BLUE NOTE USA, LLC,                                          :
                                            Defendant.        :
 -------------------------------------------------------------:
                                                              X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, the initial pretrial conference in this matter is scheduled for April 23, 2020.

ECF 8;

         WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan;

         WHEREAS, Defendant has failed to timely answer or otherwise respond to the

Complaint. See ECF 6. It is hereby

         ORDERED that the April 23, 2020, initial pretrial conference is cancelled. The case

management plan and scheduling order will issue in a separate order. The parties’ attention is

particularly directed to the provisions for periodic status letters, and the need for a pre-motion

letter to avoid cancellation of the final conference and setting of a trial date.

         The parties should be aware that the Court does not extend the deadlines for fact

discovery absent compelling circumstances. It is further

         ORDERED that Defendant’s time to answer or otherwise respond is adjourned to May 4,

2020.



Dated: April 21, 2020
       New York, New York
